The Chief Justice
delivered the opinion of the court.
To a declaration upon a judgment recovered in the Supreme Court of Massachusetts, the defendants plead, in the usual form, that the court never obtained jurisdiction of the defendants, or of the subject matter in controversy in the suit. The plaintiff replies, that the defendants had due and legal notice of the suit, by service of process on E. Bussell Hinckley, their attorney in that behalf. It appears, by the special case, that, by a letter of attorney, duly executed under the seal of the corporation, dated on the 1‘lth of 'December, 1851, Hinckley was appointed the ttorney of the defendants, “ with power and authority to accept service of all lawful process against them issued and served within the commonwealth of Massachusetts, and cause an appearance to be entered in any action, in like manner as if said corporation had existed, and been duly served with process within said state. This power of attorney was executed and recorded in the office of the secretary of state of Massachusetts, pursuant to a law of that commonwealth. The process in the action upon which the judgment was recovered was, on the 2d *70of April, 1852, duly served upon Hinckley, who, at the time of service, declared to the officer serving the process that he was such agent. Hinckley had previously tendered his resignation, .as such agent, to take effect on or before the first day of April. The defendants had accepted the resignation, to take effect on the first day of April, 1852, and had written to Hinckley, informing him thereof, but the plaintiff had no notice or knowledge of such resignation.
It does not clearly appear, by the case, that Hinckley had received notice of the acceptance of his resignation prior to the 2d of April; but it may be fairly assumed that, as between the principal and agent, the agency was determined. The important inquiry is, how were the rights of third parties, having no notice of such determination of agency, affected thereby ? The resignation of the . agency took effect upon the 1st of April, the process was served upon the 2d, the agent then avowing his agency: no notice of the determination of the agency had been given, none was received by the plaintiff.
The rule respecting private agencies is well settled. In Harrisoin's case. 12 Mod. 346, Holt, C. J. states the rule to be, that “ if a servant had power to draw bills of exchange in his master’s name, and afterwards is turned out of service, if he draw a hill in so little time after, that the world cannot take notice of his being out of service, or if he were a long time out of his service, but that was kept so secret that the world cannot take notice of it, the hill in those cases shall bind the master.”
The rule is thus stated by Justice Story: As to the agent himself, the revocation takes effect from the time when the revocation is made known to him: and as, to third persons, when it is made known to them, and not before. Until, therefore, the revocation is so made known it is inoperative. If known to the agent, as against his principal, his rights are gone; but as to third persons, *71who are ignorant of the revocation, his acts bind both himself and his principal. This is but another application of the known maxim of law and equity, that where one of two innocent persons must suffer, he shall suffer, who, by his confidence or silence, or conduct, has misled tho other. Story on Agency § 410.
Chancellor Kent states the rule with equal clearness and precision. Even if the notice (of revocation) had reached the agent, and ho concealed the knowledge of the revocation from the public, and the circumstances attending the revocation were such that the public had no just ground to presume _a, revocation, his acts done under hid former power would still be binding upon his principal. 2 Kent's Com. 044.
The rule, as applied to agencies in general, is not questioned. 33ut it is insisted that this is not an ordinary agency, and not within the principle applicable to ordinary agencies; that the office of the agent extends only to the remedy of third parties, and not to the creation of rights. It is certainly an agency of a very peculiar character, hut it is an agency nevertheless, and if it constitutes an exception to the general rule applicable to agencies, it devolves upon the defendants to show the ground of the exception. The rule is laid down broadly as applicable to all agencies; and if it be true, as suggested by Justice Story, that the rule is but another application of the known maxim, that where one of two innocent persons must suffer, he shall suffer who by his confidence has misled the other, this case would seem to fall strictly within the reason of the principle. The power of an agent or attorney ■who appeared to a suit to affect the rights of his principal, has been held with peculiar stringency. It was at one period maintained, that the power of an attorney who had appeared to an action, and through whose agency judgment had been l'ecoverod, could not he denied by the principal so as to unsettle the judgment.
*72It would not be difficult to suggest considerations why the determination of an agency of this peculiar character without the knowledge of the public should not be suffered to prejudice the rights of suitors, independent of any statutory. s regulation. Regarding Hinckley as the mere private agent of the defendants, specially authorized by them to accept the service of process, the defendants, irrespective of the special provisions of the law of Massachusetts, were properly in court, and within its jurisdiction.
Inasmuch as it appears, by the case, that during the years 1851 and 1852, the defendants had an office, and transacted business, as an insurance company, within the state of Massachusetts, as so transacting business at the time of the passage of the law of 1851, and at the time of the service of the process they clearly had an existence in that state, and were subject to the operation of its laws.
It is objected that the company were not within the operation of the act of 1851, under the provision of the 11th section, which enacts that it shall not apjdy to companies incorporated by any state, in which corporations of like character incorporated by the commonwealth of Massachusetts are not taxed. Admitting the fact to be as alleged, it is not perceived that it can aid the defendants’ case. They were carrying on business in Massachusetts; they were subject to its laws; they recognised the authority of the act of 1851, requiring foreign corporations to appoint an agent to receive the' service of process; they acted in compliance with its requisitions; they duly appointed an .agent under seal for the purpose of receiving service of process; the process was duly served upon such agent, the public having no notice of his resignation, and the agent himself, at the time of the service avowing his authority. The Supreme Court of Massachusetts, by whom the judgment was rendered, had jurisdiction over the persons of the defendants, and, pursuant to the terms of the special case, judgment must be rendered for the plaintiff.